DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “a main cavity approximately conforming to a shape of the head of the user” requires structurally and/or materially of the main cavity to read on this limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “a main cavity approximately conforming to a shape of the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guice (US 2017/0360138).
In regard to claim 1, Guice teaches a shower cap (cap: 30) comprising: a waterproof hood (material of cap: 30, paragraph 0021) defining a cavity and comprising: an upper shell configured to surround a portion of a head of a user and defining a first portion of the cavity (see front upper portion of cap 30); a hair pocket extending from the upper shell to define a second portion of the cavity and configured to at least partially surround a gathered portion of hair of the user (see back half portion of cap 30 holding hair in figure 1); a brim (ruffle: 24) extending from a front portion of the upper shell and configured to: extend at least partially around a face of the user (see figures 1, 3A and 3B); and direct a flow of water on a surface of the waterproof hood away from the face of the user (ruffle 24 is capable of directed flow of water away from the face: see figures 1 and 3A); and a skirt extending from a lower portion of the upper shell and 

 	In regard to claim 2, Guice teaches wherein: the waterproof hood (30) defines an opening to the cavity (see opening to 30); the brim defines a first portion of a perimeter of the opening (front portion of ruffle: 24); and the skirt defines a second portion of the perimeter of the opening (side and back of ruffle: 24).  

 	In regard to claim 3, Guice teaches wherein: the waterproof hood (30) further comprises a drip region (drip region is side of ruffle and side of hood); the drip region is located above a torso of the user when the shower cap is worn (see figure 1); and the brim (front of ruffle 24) is further configured to direct the flow of water on the surface of the waterproof hood to the drip region (based upon gravity when worn as in figure 1, the flow of water would flow down from top of ruffle to the sides of cap).  

 	In regard to claim 5, Guice teaches wherein the upper shell (front of 30), the hair pocket (back of 30), the brim (front of ruffle 24), and the skirt (back and side of ruffle) are formed from a single sheet of material (see figures 4, 5 and 6C).  

 	In regard to claim 6, Guice teaches wherein the brim (front of ruffle: 24) and the skirt (side and back of ruffle: 24) extend beyond the flexible headband (20: see figures 1 and 6C).  

 	In regard to claim 7, Guice teaches wherein: the waterproof hood (30) is coupled to the flexible headband (20); and the flexible headband (20) is formed from a flat strip of elastic fabric 

 	In regard to claim 8, Guice teaches wherein at least one of the flexible headband (20) or the waterproof hood (30) further comprises a coupling feature that couples the waterproof hood to the flexible headband (stitching: 57 or 58).  

 	In regard to claim 9, Guice teaches wherein: the first portion of the cavity is a main cavity at least partially defined by the upper shell (see upper portion of cap 30); and the second portion of the cavity defines a hair cavity that is open to the main cavity and configured to receive the gathered portion of the hair of the user (see back half of cap 30 which holds user’s hair: figure 1).  

 	In regard to claim 10, Guice teaches wherein: the brim (front of ruffle 25) comprises a first portion and a second portion (front left half vs. front right half over user’s forehead); the waterproof hood comprises a divider defined between the first portion and the second portion (divider is the highest point along the front ruffle); and the divider is configured to divide a portion of the flow of water between the first portion and the second portion (highest point along forehead center allows for water to flow down and along each side of the forehead brim/ruffle).  

 	In regard to claim 11, Guice teaches a shower cap (cap: 30) for protecting hair of a user during bathing (paragraph 0003), the shower cap (30) comprising: a flexible headband (stretch material band: 20) configured to be worn around a head of the user (see figure 1 and 6C); and a waterproof hood (cap 30 made up of layers 11, 12) coupled to the flexible headband (paragraph 0021), covering the flexible headband (see figure 1 and 6C), and configured to cover the hair of the user (figure 1), the waterproof hood (30) defining: a main cavity approximately conforming to 

 	In regard to claim 12, Guice teaches wherein the waterproof hood (30) further comprises: an upper shell defining at least a portion of the main cavity (front half of cap 30); and a hair pocket extending from the upper shell and defining the hair cavity (back half of clap 30).  

 	In regard to claim 13, Guice teaches wherein: the brim extends from the upper shell along a first portion of the perimeter of the opening (front portion of ruffle: 25); and the shower cap further comprises a skirt extending from the upper shell along a second portion of the perimeter of the opening (skirt is back and sides of ruffle: 25).  

 	In regard to claim 14, Guice teaches wherein the brim extends between 1 cm and 3 cm beyond the flexible headband (see figure 6C and paragraph 0024, ruffle measuring .5-.6 inches, which is between 1cm and 3cm). 
 
 	In regard to claim 15, Guice teaches wherein the flexible headband has a width between 5 cm and 10 cm (paragraph 0024, detailing stretch band is 2.5 inches, which is 6.35 cm).  
 
 	In regard to claim 16, Guice teaches wherein the flexible headband (20) comprises a coupling feature that is configured to couple the waterproof hood to the flexible headband (stitching 57 and 58 as seen in figure 6C).  

 	In regard to claim 17, Guice teaches wherein the waterproof hood further comprises a coupling feature that is configured to couple the waterproof hood to the flexible headband (stitching 57 or 58 as seen in figure 6C).  

 	In regard to claim 18, Guice teaches wherein the waterproof hood (30) is formed at least partially from a sound-dampening material (layers 10 and 11 are formed of a laminated cotton, the cotton is sound-dampening: paragraph 0021).  

 Claim(s) 1-4, 6-13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne (US 6,052,830).
 	In regard to claim 1, Payne teaches a shower cap (cover: 10) comprising: a waterproof hood defining a cavity (column 2, lines 1-8) and comprising: an upper shell configured to surround a portion of a head of a user and defining a first portion of the cavity (front half of upper portion 28); a hair pocket extending from the upper shell to define a second portion of the cavity and configured to at least partially surround a gathered portion of hair of the user (back half of upper portion 28; column 2, lines 16-24); a brim extending from a front portion of the upper shell and configured to: extend at least partially around a face of the user; and direct a flow of water on a surface of the waterproof hood away from the face of the user (bill cover portion: 18, see figures 1 and 2 detailing the curve of the brim to flow water away from the face of the user); and a skirt extending from a lower portion of the upper shell and configured to extend at least partially along a neck of the user (portion of 12 extending below the upper portion 12 along the user’s neck: figure 2); and a flexible headband (gathered hemmed elastic: 22) positioned within the cavity and configured to be positioned between the waterproof hood and the head of the user and configured to secure the shower cap to the head of the user (see figure 2, column 2, lines 16-24).  

 	In regard to claim 2, Payne teaches wherein: the waterproof hood (10) defines an opening to the cavity (see opening along face); the brim defines a first portion of a perimeter of the opening (see 18 along top of opening); and the skirt defines a second portion of the perimeter of the opening (see portion of 12 along sides and bottom of opening).  

 	In regard to claim 3, Payne teaches wherein: the waterproof hood (10) further comprises a drip region (region at connection of hood (28) and brim (18)); the drip region is located above a torso of the user when the shower cap is worn (drip region is above torso when worn); and the brim (18) is further configured to direct the flow of water on the surface of the waterproof hood to the drip region (due to curved and sloped shape of brim see figures 1 and 2 and gravity the water would flow along upper part of brim to sides of brim at drip points).  

 	In regard to claim 4, Payne teaches wherein: the drip region is a first drip region; the brim defines a first corner and a second corner opposite to the first corner (opposite corners of brim attaching to hood 28); the first drip region is positioned at the first corner; and the waterproof hood further comprises a second drip region positioned at the second corner (drip regions are located at corners).  

 	In regard to claim 6, Payne teach wherein the brim (18) and the skirt (12) extend beyond the flexible headband (22)(see figures 1 and 2).  

 	In regard to claim 7, Payne teaches wherein: the waterproof hood (10) is coupled to the flexible headband (elastic is coupled to hood via hem); and the flexible headband (elastic of 22) is formed from a flat strip of elastic fabric material that is configured to wrap around the head of the user to secure the waterproof hood to the user (column 2,lines 16-24).  

 	In regard to claim 8, Payne teaches wherein at least one of the flexible headband or the waterproof hood further comprises a coupling feature that couples the waterproof hood to the flexible headband (coupling feature is the hemming of the elastic: column 2,lines 16-24).  

 	In regard to claim 9, Payne teaches wherein: the first portion of the cavity is a main cavity at least partially defined by the upper shell; and the second portion of the cavity defines a hair cavity that is open to the main cavity and configured to receive the gathered portion of the hair of the user (see front half of 28 vs. back half of 28 and column 2, lines 16-24).  

 	In regard to claim 10, Payne teaches wherein: the brim (18) comprises a first portion and a second portion (left and right half); the waterproof hood (28) comprises a divider defined between the first portion and the second portion (central portion of brim: see figure 1); and the divider is configured to divide a portion of the flow of water between the first portion and the second portion (due to slope and gravity water would flow from highest point down the left and right sides of the brim).  

 	In regard to claim 11, Payne teaches a shower cap (10) for protecting hair of a user during bathing (column 2, lines 1-8), the shower cap comprising: a flexible headband configured to be worn around a head of the user (hemmed elastic: column 2, lines 16-24); and a waterproof hood (10) coupled to the flexible headband (22), covering the flexible headband (due to hemmed construction of elastic), and configured to cover the hair of the user (column 2,lines 16-24), the waterproof hood (10) defining: a main cavity approximately conforming to a shape of the head of the user (section of hood surrounding opening); an opening to the main cavity (see face opening); and a hair cavity extending from and open to the main cavity and configured to receive a gathered portion of hair (back portion of 38 receiving hair: column 2, lines 16-24); 

 	In regard to claim 12, Payne teaches wherein the waterproof hood (10) further comprises: an upper shell defining at least a portion of the main cavity (upper front portion of 28); and a hair pocket extending from the upper shell and defining the hair cavity (back portion of upper portion 28).  

 	In regard to claim 13, Payne teaches wherein: the brim (18) extends from the upper shell along a first portion of the perimeter of the opening (see figures 1 and 2); and the shower cap further comprises a skirt (portion of 12 along face and neck) extending from the upper shell along a second portion of the perimeter of the opening (see figures 1 and 2).  

 	In regard to claim 16, Payne teaches wherein the flexible headband (22) comprises a coupling feature that is configured to couple the waterproof hood to the flexible headband (the elastic being hemmed is the coupling feature; column 2, lines 16-24).  

 	In regard to claim 17, Payne teaches wherein the waterproof hood (10) further comprises a coupling feature that is configured to couple the waterproof hood to the flexible headband (the elastic being hemmed is the coupling feature; column 2, lines 16-24).    

 	In regard to claim 19, Payne teaches wherein: the perimeter of the opening defines a first corner and a second corner that extend from opposite sides of the waterproof hood (corner at connection of upper portion 28, brim 18 and skirt 12); and the waterproof hood (10) further 

 	In regard to claim 20, Payne teaches wherein: the brim (18) comprises a first portion and a second portion (left and right half of brim); the first portion is configured to direct a flow of water on a surface of the waterproof hood toward the first drip point (due to slop of brim and gravity the water can slope towards corner and drip point); and the second portion is configured to direct the flow of water on the surface of the waterproof hood toward the second drip point (due to slop of brim and gravity the water can slope towards corner and drip point).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Squires (US 1,206,047) and Farkas (US 1,646,193) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732